From Iredell.
That Christian F. Cossart, after the descent to him as aforesaid, to wit, in November, 1772, in order that the said lands might be sold for the use and benefit of the unitas fratrum, and the moneys arising therefrom might be applied to their use or as they should direct, executed in due form of law his power of attorney, whereby he empowered Frederick William Marshall to sell and dispose of said lands in his name, and also empowered him to constitute one other attorney or attorneys under him, with power to perform all other matters and (196) things in relation to the said lands which might be deemed requisite.
That Marshall did not sell the lands, and being called by his affairs into Europe, he, previous to his departure in July, 1774, executed his power of attorney, whereby he appointed John Michael Graff, one of the members of the unitas fratrum, to execute all and singular the matters and things to the execution of which he had been appointed by divers persons in Europe therein named or described.
That pursuant to the powers contained, or supposed and intended to be contained, in the said power of attorney, Graff, in July, 1778, as attorney of Christian F. Cossart, the trustee in respect to the said lands, articled to sell and convey the said lands to Hugh Montgomery for the sum of £ 2,500, proclamation money, of which sum he received £ 1,000, and thereupon, by a deed duly executed to pass the said lands, supposing Graff to have been legally empowered thereto, he bargained and sold the said lands to said Montgomery in fee simple. *Page 155 
That for securing the residue of the purchase money to be paid to Graff, for the use and benefit of the unitas fratrum. Montgomery, by deed duly executed for that purpose, demised to Graff the said lands for and during the term of five hundred years, with a proviso therein inserted that the same should become void on the payment of the principal money with interest, as therein stipulated.
That Graff soon afterwards died, and Trangot Bagge became his administrator in due form of law; who, well knowing that the said term had vested in Graff in trust for the unitas fratrum, in November, 1784, assigned the same in due form of law to Frederick W. Marshall, then the agent and trustee of the said unitas fratrum, to be possessed by them.
That Marshall had died, having before his death                   (197) published in writing his last will and testament, bearing date in the month of December, 1801, and thereby devised all his interest and right in and to the said lands to the complainant, Christian Lewis Benzien, and thereof appointed said Benzien, with Jacob Van Vleck and John Gebhard Cunow, executors, which will had been duly proved in Stokes County Court, and the complainant, Benzien, had taken upon himself the burthen of the execution thereof in North Carolina.
That Montgomery, by deed duly executed in 1779, conveyed the said lands to trustees and the survivors or survivor of them; that all the trustees were dead except John Brown, who held the lands in trust for two infant children, until their arrival to age; that Montgomery also made his will, and thereby charged the proceeds of the residue of his real and personal estate with the payment of his debts, and especially with the payment of his debt to the Moravians. That the same persons named as trustees in the deed aforesaid were appointed executors of his will, who proved the same and undertook the execution thereof.
The bill then charged that J. Brown, the surviving executor, delayed the payment of his debt, upon the ground that he, as surviving trustee under the deed aforesaid, could not get possession of the said lands, excepting only a small part thereof. And further charged that William Lenoir and others, having notice of the equitable interest of the unitas fratrum in the said lands, and intending fraudulently to defeat that interest, had obtained from the State grants for the said lands, under which they had entered and still kept possession thereof.
The bill then prayed that Lenoir and the other defendants might be decreed to convey to John Brown, the surviving trustee as aforesaid, such right and title as they had acquired to *Page 156 
the lands under their grants, and to surrender up to him the possession of said lands; and that Brown, as surviving executor of Montgomery's will, might be decreed to pay the balance (198) of the purchase money.
The defendants, in their answer, pray that complainants may be put to the proof of their title, deny notice thereof, and rely upon the statute of limitations.
This cause coming on to be heard, the complainants offered to read in evidence, (1) the grants from Lord Granville to Henry Cossart; (2) the power of attorney from Christian F. Cossart to Frederick W. Marshall; and (3) the power of attorney from Marshall to Graff. This was objected to by the defendants' counsel upon the following grounds: As to the grants from Lord Granville to Cossart, they were executed in England and proved before the lord mayor of the city of London, and the probate certified under the seal of the mayoralty; they were therefore duly proved agreeably to the provisions of the act of 1715, ch. 38. But it did not appear that they had been registered within twelve months after their arrival in this country, as the said act requires. As to the power of attorney from Christian F. Cossart to Marshall, it was proved before the mayor of the city of Carrickfergus in Ireland, and the probate certified under the seal of the mayoralty. Upon this probate it was registered in the register's office for Wilkes County. But there being no public act of Assembly then in force authorizing the registration of powers of attorney, executed in foreign parts, upon such a probate and certificate, it was contended that the private act of 1782, ch. 36, "to vest in Frederick William Marshall, of Salem, all the lands of the Unitas Fratrum in this State," had authorized the registration of this power of attorney upon this probate and certificate. As to the power of attorney from Marshall to Graff, it was proved before Samuel Spencer, Esq., one of the judges of the Superior Courts, by one of the subscribing witnesses, in March 1779, and registered upon Judge Spencer's certificate; but it was alleged that there was then no act of Assembly in force authorizing the judges of the Superior Courts to take probate of such powers of (199) attorney. This case was sent to the Superior Court upon the following questions:
1. Whether the grants and powers of attorney aforesaid were not sufficiently authenticated to be read in evidence.
2. Whether, if the grants be well authenticated, the complainants may not proceed against the defendants, although the powers of attorney be defective in their authentication. *Page 157 
The first question which presents itself for consideration in this case is whether the grants from Lord Granville to Cossart have been properly proved and registered. The act of 1715, ch. 38, directs "that all deeds, etc., made in foreign parts, which shall be acknowledged or proved before the chief magistrate of any city, town or corporation, within the dominions of the King of Great Britain, and registered in the precinct where the land lieth, within one year after the arrival of such deed, shall be good and valid in law, etc." These Grants which were made in foreign parts, were proved before the Lord Mayor of London on 4 September, 1770, and arrived in this country about the latter part of that year, or the beginning of 1771, but were not registered until March, 1772, which was more than twelve months after their arrival; so that they were not registered agreeably to the provisions of that act. But the Legislature passed an act in December, 1770, ch. 7, which declares "that all deeds, etc., not already registered, acknowledged or proved, shall and may, within two years after the passing of this act, be acknowledged by the grantor, etc., or proved by one or more of the subscribing witnesses, and tendered to the registers of the counties where such lands lie, and shall be as good and valid, etc., as if they were acknowledged or proved and registered agreeably to the directions of any act of Assembly heretofore made." And it appears that the grants in question were registered within two years after the passing                   (200) of this act, that is, in March, 1772; and so far the act was complied with. But it is contended that they were notproved at any time afterwards, whereas the act requires that they shall be proved or acknowledged as well as registered within two years. We cannot consider that this was necessary after they had been legally proved before. The act intended to provide for future probate and registration, where either had been omitted to be done in due time. The probate here was in due time, and there could be no reason to require a second probate, where the grantee was not laboring under any inconvenience on that account; the defect being in the registration, and not in the probate. The registration, however, was in Rowan County, when the lands lay in Wilkes; and on that account it was not a compliance with the act. But the Legislature passed an act in 1806, ch. 13, giving a further time of twelve months for the registration of grants under such circumstances. It appears that these grants were afterwards registered in Wilkes County within the twelve months; and we think *Page 158 
that this gives validity to them, and entitles them to be read in evidence as if they had been registered in due time in the first instance.
The second question is whether the power of attorney from Cossart to Marshall has been proved in such a manner as to admit of its being read in evidence. There was no law until lately, that we know of, which allowed of the probate and registration of powers of attorney. The probate, therefore, of this before the Mayor of Carrickfergus, in Ireland, in 1774, and its subsequent registration in Surry County in the same year, being not warranted by law, would not justify the court in receiving it in evidence without further proof. But this defect the complainants attempt to remedy by an act of Assembly passed in 1782, ch. 36, sec. 3, which provides that "this power (201) of attorney shall be admitted to probate and registration in the county of Wilkes, and be as good and valid in law as if the confiscation acts had never passed," by which we conceive that a future probate as well as registration were contemplated to give validity to it, as the former proof must be considered as if there were none at all, the same not being made under any legal authority. So that one of the requisites of the act of 1782 not being performed, the power of attorney is not proved and registered in the manner required by the act, and cannot be read in evidence.
As to the power of attorney from Marshall to Graff, the only proof of it which appears was before Judge Spencer, in 1779; and that not being made under the authority of any act of Assembly, the power of attorney cannot be read without other proof.
As to the question whether the complainants cannot proceed against the defendants, although the foregoing powers of attorney should not be authenticated by legal proof of their execution, we are of opinion that complainants may proceed, inasmuch as the trust estate (if any there was) vested in the unitas fratrum by the deeds from Lord Granville. But as this part of the case can be examined and decided on at the hearing with more correctness, we permit the complainants to proceed, subject to such objections at the hearing as this part of the bill may be exposed to. *Page 159 
(202)